Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 09/06/2018.
Status of Claims
This action is in reply to the amendments filed on 12/30/2021.
Claims 1-2, 6, 8-10, 18, 21-24, and 28-33 are currently pending and have been examined.
Claims 28-33 have been added.
Claims 25-27 have been cancelled.
Claims 1-2, 6, 8-10, 18, 21-24, and 28-33 have been rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 12/31/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directly at the amended limitations as well as the obviousness to combine Jaeger with Katayama. The amended limitations have been incorporated into the updated rejection below.
Applicants arguments regarding the combination of Jaeger and Katayama are not persuasive. Applicant argues that the two references are non-analogous art since Jaeger pertains primarily to braking and Katayama pertains primarily to steering. However, both reference 
Applicant also argues the application of Katayama is the result of hindsight reasoning. Katayama teaches the concept of having overlapping ranges for stability factors in determining the type of control to execute. This allows an area where multiple methods can be run. Examiner notes that the concept of a hysteresis is well known in the art as a way of reducing the occurrence of rapid switching. In a control methodology dealing with stability it would have been within the scope of one having ordinary skill in the art to seek out Katayama to apply overlapping bounds to the control regions of Jaeger to impose a hysteresis which would reduce rapid switching and therefore increase stability by allowing the system to settle under a stability threshold before going back to the control that caused it to surpass the stability threshold in the first place. Therefore, the applicant’s arguments are not persuasive. See also MPEP2415(X)(A) "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9-10, 21-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jager (U.S. Pat. No. 8308248) in view of Varocky (NPL), Tur (NPL), and Katayama (U.S. Pub. No. 2006/0169522).
Regarding claim 1:
	Jager teaches:
A method for braking an electric vehicle (A method for operating a vehicle brake system [abstract]), comprising: 
providing a rear axle deceleration torque for a rear axle (fig. 3, showing regen braking coming from the rear axle;) of the electric vehicle via at least an electric motor of the electric vehicle (the electric motor 16 which is operated in the regenerative mode. In this context, the regeneration torque present at the rear axle is limited in such a way that the slip present at least one vehicle wheel of this rear axle ;
providing at least a front axle deceleration torque for a front axle of the electric vehicle via a friction brake system of the electric vehicle (The wheel brakes 1 which can be activated hydraulically are arranged on a first axle of the motor vehicle, the front axle [col 5, lines 12-13]);
calculating, via a control device (fig. 1, a central open-loop and closed-loop control unit 14), a braking distribution by which a total requested braking torque is distributed between the friction brake system, the electric motor, the front axle, and the rear axle (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system, among the wheel brakes 2 which can be activated electromechanically, the wheel brakes 1 which can be activated hydraulically and the electric motor 16 which is operated in the regenerative mode. [col 6, lines 32-39]; examiner notes that the wheel brakes 1 are attached to the front axle and the wheel brakes 2 and the electric motor 16 are attached to the rear axle.) so as to maintain a directional stability of the electric vehicle (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded. If this unstable state is detected, the situation can be stabilized by reducing the regenerative braking torque and increasing the braking torque of the conventional brake to the same degree. Since, in the present case, the reduction in the regeneration torque acts on the rear axle, but the increase in ;
and controlling, by the control device, the electric motor and the friction brake system according to the braking distribution thus calculated (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system, among the wheel brakes 2 which can be activated electromechanically, the wheel brakes 1 which can be activated hydraulically and the electric motor 16 which is operated in the regenerative mode. [col 6, lines 32-39]), 
wherein the front axle deceleration torque is provided exclusively by the friction brake system (fig. 1, wheels brakes 1 are the only mechanisms attached to the front wheels.),
wherein the directional stability of the electric vehicle is divided into three ranges of directional stability (fig. 4, first range (below second slip threshold 22), second range (between first slip threshold 21 and second slip threshold 22), and third range (above first slip threshold 21)), 
wherein, in a first range of directional stability, the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 4, below second slip threshold 22 (first range) the regenerative braking is permitted to increase; when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]; The examiner notes that under those circumstances the regenerative braking would increase up until the regen capability of the motor is met …) or up to the total requested braking torque (…or until a point that the total breaking force is met.), whichever is lesser (The lower value between the two values would inherently be achieved first.), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (since the vehicle only has regen and friction braking, when the regen braking is maxed out, that would inherently require the friction brakes to pick up the balance of the requested braking force.), 
wherein, in the first range of directional stability, distribution of the total requested braking torque also satisfies a comfort criterion which increases comfort of the electric vehicle, (the regeneration torque acting on the at least one rear axle is increased if the slip present at least one vehicle wheel of this rear axle drops below a second slip threshold which is individually assigned to this vehicle wheel. This maximum utilization of the adhesion potential permits the effectiveness of the regeneration to be increased and therefore allows fuel to be saved. In this context, a particularly high level of operational reliability and a further reduction in the pump activity and valve activity are also achieved by virtue of the fact that the 
wherein, in a second range of directional stability, the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (In order to increase the level of efficiency, it is possible, in a further exemplary embodiment, to carry out control in such a way that a conventional braking torque is not permitted at the rear axle, in order to avoid "wasting" any longitudinal force potential for the conventional brake at the rear axle, which longitudinal force potential would not be available for the regenerative brake. This can be implemented, for example, with the use of an electromechanical brake at the rear axle, with which electromechanical brake the conventional braking torque of the rear axle can be freely selected. With such a control strategy, when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. The friction brakes are then first applied only on the front axle in order to reduce the back heaviness of the braking force boosting. If this measure leads to excessive front heaviness of the braking-force distribution, a portion of the necessary braking force is also applied to the rear axle by means of the electromechanical brakes and , and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]) or [up to 30% of the total requested braking torque, whichever is lesser, and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle,]
and wherein, in a third range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded.), the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (Since, in the present case, the reduction in the , and the rear axle deceleration torque provided by the electric motor is less than that of the second range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded. If this unstable state is detected, the situation can be stabilized by reducing the regenerative braking torque and increasing the braking torque of the conventional brake to the same degree. [col 7, lines 39-44]; Jaeger anticipates the claim language because when in the third range, the system will tradeoff regen braking for conventional braking resulting in a lowering of the regen braking as compared to in the second range. see also fig. 4)
and wherein, in the third range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded.), a control system comprising at least one of an anti-lock brake system (In order to determine the applied hydraulic pressure and to carry out control processes, such as for example anti-lock brake control processes, a plurality of pressure sensors 10 are provided whose output signals are fed to a central open-loop and closed-loop control unit 14. [col 5, lines 21-26]) and an electronic stability program (By means of sensitive  is configured to be operable when the rear axle deceleration torque provided by the electric motor is greater than zero (see fig. 4, when the slip is in the third range (when line 20 is above line 21) the “slip-controlled regenerative braking torque” disclosed by line 30 is still positive and less than its value in the second region.).
and wherein the comfort criterion requires that no valves of the friction brake system be operated (As is apparent from FIGS. 2a and 2b, the effective braking- while both the electric motor and the friction brake system provide the rear axle deceleration torque (as a result of redistribution of the total braking force between the conventional brake and the regenerative brake [col 7, lines 18-24]).
Varocky also teaches:
wherein, [in a first range of directional stability], the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 3-4, no-no-no route) or up to the total requested braking torque (fig. 3-4, no-yes route), whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (fig. 3-4, no-no-no route (max Tregen + friction brakes)),
Jaeger does not explicitly teach, however Varocky teaches:
wherein, [in a second range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle), and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (fig. 3-4, no-yes path, logic gate “if Tbr <= max Tregen”) or up to 30% of the total requested braking torque (fig. 3-4, “if 70% Tbr<=maxTrgen”; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to simple substitution between the motor providing power to the front axle versus the rear axle as is known in the art. Front wheel drive, rear wheel drive, and all-wheel drive vehicle are all well known in the art so it would be well within the scope of one having ordinary skill in the art to have modified Varocky to be a rear wheel drive vehicle. In doing so, the program logic as shown in fig. 3-4 would simply switch the regenerative braking to the rear axle and changed the logic check “if 70% Tbr<=maxTrgen” to “if 30% Tbr<=maxTrgen”. See MPEP 2143 (I)(B).), whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen”), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle (fig. 3-4, no-no-no route; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to simple substitution between the motor providing power to the front axle versus the rear axle as is known in the art. Front wheel drive, rear wheel drive, and all-wheel drive vehicle are all well known in the art so it would be well within the scope of one having ordinary skill in the art to have modified Varocky to be a rear ,
and wherein, [in a third range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager to include the teachings as taught by Varocky because “in order to find an optimal way to combine a regenerative braking with a conventional frictional braking system to achieve maximal energy recuperation.” [Varocky, page 1]
Jaeger in view of Varocky does not explicitly teach, however Tur teaches:
a control system comprising at least one of an anti-lock brake system (In this study, basic modeling effort on ABS braking has been given considering hydraulic and all electric approaches on quarter car model. For all electric ABS application, a conventional dc motor model has been modified for field weakening operation. Simulation results show that regenerative ABS response is better for panic stop situation. By analyzing reliability, cost and sizing issues of electric drives and required energy storage device for regenerative ABS, an improved hybrid ABS solution may be achieved for electrified powertrain applications. [conclusion]) [and an electronic stability program] is configured to be operable when the [rear] axle deceleration torque provided by the electric motor is greater than zero (examiner .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky to include the teachings as taught by Tur because a “20% wheel slip ratio has been achieved at the first second. Reaching maximum braking force faster yielded in reduced braking time and distance compared to
hydraulic model.” [page 947] This also increases efficiency by allowing the ABS to be performed by the motors instead of hydraulic brakes.
Jager in view of Varocky and Tur does not explicitly teach, however Katayama teaches:
the first range of directional stability, the second range of directional stability, and the third range of directional stability overlap in transitional regions (FIG. 12 is a graph showing an excessive state and an insufficient state of the US control and the OS control in the relation between an actual stability factor and an estimated stability factor and also showing the relation between the estimated stability factor and a reference stability factor which has overlapping stability factor ranges where the US control and the OS control are executed respectively [0031])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky and Tur to include the teachings as taught by Katayama “to provide an improved vehicle attitude control device which is capable of preventing the unnecessary execution of an attitude control for a vehicle reliably by lowering the sensitivity in judging whether the attitude control is to be executed, in dependence on the result of a comparison between an estimated stability factor and a reference stability factor, so that the attitude control can be executed appropriately 
Regarding claim 2:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Jager further teaches:
the rear axle deceleration torque provided by the electric motor is reduced as directional stability decreases (see at least figs. 3 and 4; The decision as to whether the regenerative braking torque portion can be increased further or has to be reduced depends on whether the rear axle slip is below or above a predefined setpoint slip, with the magnitude of the change depending on the distance from the slip threshold. This is illustrated in FIG. 4, which shows control of the regenerative braking torque as a function of the rear axle slip. [col 8, lines 42-48]).
Regarding claim 6:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Jager further teaches:
wherein a directional stability of the electric vehicle decreases from the first range of directional stability to the second range of directional stability and further to the third range of directional stability (fig. 4, stability goes from "low .
Regarding claim 9:
	Jager teaches:
A control device for an electric vehicle (fig. 1, control unit 14; the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system [col 6, lines 32-39]), which is configured to;
calculate a braking distribution by which a total requested braking torque is distributed between the friction brake system, the electric motor, the front axle, and the rear axle (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system, among the wheel brakes 2 which can be activated electromechanically, the wheel brakes 1 which can be activated hydraulically and the electric motor 16 which is operated in the regenerative mode. [col 6, lines 32-39]; examiner notes that the wheel brakes 1 are attached to the front axle and the wheel brakes 2 and the electric motor 16 are attached to the rear axle.) so as to maintain a directional stability of the electric vehicle (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded. If this unstable state is detected, the situation can be stabilized by reducing the regenerative braking torque and increasing the braking torque of the conventional brake to the same degree. Since, in the present ;
control the electric motor and the friction brake system according to the braking distribution thus calculated (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system, among the wheel brakes 2 which can be activated electromechanically, the wheel brakes 1 which can be activated hydraulically and the electric motor 16 which is operated in the regenerative mode. [col 6, lines 32-39]),
wherein a rear axle deceleration torque for the rear axle (fig. 3, showing regen braking coming from the rear axle;) is provided via at least the electric motor (the electric motor 16 which is operated in the regenerative mode. In this context, the regeneration torque present at the rear axle is limited in such a way that the slip present at least one vehicle wheel of this rear axle does not exceed a slip threshold which is respectively individually assigned to this vehicle wheel. [col 6, lines 38-43]);
wherein at least a front axle deceleration torque for the front axle is provided via the friction brake system (The wheel brakes 1 which can be activated hydraulically are arranged on a first axle of the motor vehicle, the front axle [col 5, lines 12-13]),
wherein the front axle deceleration torque is provided exclusively by the friction brake system (fig. 1, wheels brakes 1 are the only mechanisms attached to the front wheels.),
wherein the directional stability of the electric vehicle is divided into three ranges of directional stability (fig. 4, first range (below second slip threshold 22), second range (between first slip threshold 21 and second slip threshold 22), and third range (above first slip threshold 21)), 
wherein, in a first range of directional stability, the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 4, below second slip threshold 22 (first range) the regenerative braking is permitted to increase; when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]; The examiner notes that under those circumstances the regenerative braking would increase up until the regen capability of the motor is met …) or up to the total requested braking torque (…or until a point that the total breaking force is met.), whichever is lesser (The lower value between the two values would inherently be achieved first.), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (since the vehicle only has regen and friction braking, when the regen braking is maxed out, that would inherently require the friction brakes to pick up the balance of the requested braking force.), 
wherein, in the first range of directional stability, distribution of the total requested braking torque also satisfies a comfort criterion which increases comfort of the electric vehicle, (the regeneration torque acting on the at least one rear axle is increased if the slip present at at least one vehicle wheel of this rear axle drops below a second slip threshold which is individually assigned to this vehicle wheel. This maximum utilization of the adhesion potential permits the effectiveness of the regeneration to be increased and therefore allows fuel to be saved. In this context, a particularly high level of operational reliability and a further reduction in the pump activity and valve activity are also achieved by virtue of the fact that the change in the regeneration torque takes place when the slip drops below the second slip threshold of the vehicle wheel of the at least one rear axle which has the greater slip. [col 3, line 59 – col 4, line 5]; in light of the specification the applicant appears to equate the quieter operation of pure regen braking as increasing the comfort, in that regards the examiner notes that Jaeger would inherently reduce the braking noise when operating in the first region that allows pure regen braking.)
wherein, in a second range of directional stability, the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (In order to increase the level of efficiency, it is possible, in a further exemplary embodiment, to carry out control in such a way that a conventional braking torque is not permitted at the rear axle, in order to avoid "wasting" any longitudinal force potential for the conventional brake at the rear axle, which longitudinal force potential would not be available for the regenerative brake. , and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]) or [up to 30% of the total requested braking torque, whichever is lesser, and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle,]
and wherein, in a third range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded.), the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (Since, in the present case, the reduction in the regeneration torque acts on the rear axle, but the increase in the conventional braking torque acts primarily on the front axle, owing to the braking-force distribution which has been installed, the braking-force distribution is, overall, changed in such a way that the adhesion stress on the rear axle is reduced. [20]; examiner is interpreting this to teach that to stabilize the system the vehicle is shifting some of the braking force to the front of the vehicle but is silent as to the exact ratio desired.), and the rear axle deceleration torque provided by the electric motor is less than that of the second range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded. If this unstable state is detected, the situation can be stabilized by reducing the regenerative braking torque and increasing the braking torque of the conventional brake to the same degree. [20]; examiner is interpreting the cited art to dictate that when in the third range, the system will 
and wherein the comfort criterion requires that no valves of the friction brake system be operated (As is apparent from FIGS. 2a and 2b, the effective braking-force distribution changes as a result of redistribution of the total braking force between the conventional brake and the regenerative brake. In this context, in principle any point between the orange line and the violet line can be reached by a combination of regenerative braking and conventional braking without valves of the EBD system having to be switched. [col 7, lines 18-24]) while both the electric motor and the friction brake system provide the rear axle deceleration torque (as a result of redistribution of the total braking force between the conventional brake and the regenerative brake [col 7, lines 18-24]).
Varocky also teaches:
wherein, [in a first range of directional stability], the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 3-4, no-no-no route) or up to the total requested braking torque (fig. 3-4, no-yes route), whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (fig. 3-4, no-no-no route (max Tregen + friction brakes)),
Jaeger does not explicitly teach, however Varocky teaches:
wherein, [in a second range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle), and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (fig. 3-4, no-yes path, logic gate “if Tbr <= max Tregen”) or up to 30% of the total requested braking torque (fig. 3-4, “if 70% Tbr<=maxTrgen”; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to simple substitution between the motor providing power to the front axle versus the rear axle as is known in the art. Front wheel drive, rear wheel drive, and all-wheel drive vehicle are all well known in the art so it would be well within the scope of one having ordinary skill in the art to have modified Varocky to be a rear wheel drive vehicle. In doing so, the program logic as shown in fig. 3-4 would simply switch the regenerative braking to the rear axle and changed the logic check “if 70% Tbr<=maxTrgen” to “if 30% Tbr<=maxTrgen”. See MPEP 2143 (I)(B).), whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen”), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle (fig. 3-4, no-no-no route; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in ,
and wherein, [in a third range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager to include the teachings as taught by Varocky because “in order to find an optimal way to combine a regenerative braking with a conventional frictional braking system to achieve maximal energy recuperation.” [page 1]
Jaeger in view of Varocky does not explicitly teach, however Tur teaches:
a control system comprising at least one of an anti-lock brake system (In this study, basic modeling effort on ABS braking has been given considering hydraulic and all electric approaches on quarter car model. For all electric ABS application, a conventional dc motor model has been modified for field weakening operation. Simulation results show that regenerative ABS response is better for panic stop  [and an electronic stability program] is configured to be operable when the [rear] axle deceleration torque provided by the electric motor is greater than zero (examiner notes that by performing ABS by the regen motors the deceleration torque provided by the electric motor is inherently greater than zero.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky to include the teachings as taught by Tur because a “20% wheel slip ratio has been achieved at the first second. Reaching maximum braking force faster yielded in reduced braking time and distance compared to
hydraulic model.” [page 947] This also increases efficiency by allowing the ABS to be performed by the motors instead of hydraulic brakes.
Jager in view of Varocky and Tur does not explicitly teach, however Katayama teaches:
the first range of directional stability, the second range of directional stability, and the third range of directional stability overlap in transitional regions (FIG. 12 is a graph showing an excessive state and an insufficient state of the US control and the OS control in the relation between an actual stability factor and an estimated stability factor and also showing the relation between the estimated stability factor and a reference stability factor which has overlapping stability factor ranges where the US control and the OS control are executed respectively [0031])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky and Tur to include the teachings as taught by Katayama “to provide an improved vehicle attitude control device which is capable of preventing the unnecessary execution of an attitude control for a vehicle reliably by lowering the sensitivity in judging whether the attitude control is to be executed, in dependence on the result of a comparison between an estimated stability factor and a reference stability factor, so that the attitude control can be executed appropriately despite of the variation in the stability factor.” [Katayama, 0014] The examiner notes, like explained above in the response to arguments supra, that a hysteresis is a known concept to apply to a control system to reduce the occurrence of rapid cycling between two different control modes and therefore would have been obvious to one having ordinary skill in the art to have combined the teachings of Katayama with those of Jager in view of Varocky and Tur.
Regarding claim 10:
	Jager teaches:
An electric vehicle (an electric vehicle the drive is provided exclusively by means of the electric motor [col 1, lines 42-43]), comprises an electric motor (fig. 1, electric motor 16) and a friction brake system (fig. 1, wheel brakes 1 or 2), a front axle (motor vehicles having at least one front axle and at least one rear axle [col 1, lines 20-21]), a rear axle (motor vehicles having at least one front axle and at least one rear axle [col 1, lines 20-21]), and a control device (fig. 1, a central open-loop and closed-loop control unit 14),
wherein the control device (fig. 1, a central open-loop and closed-loop control unit 14) calculated a braking distribution by which a total requested braking torque is distributed between the friction brake system, the electric motor, the front axle, and the rear axle (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-loop control unit 14 then determines the distribution of the total braking force which is desired or necessary on the basis of the request of a safety system, among the wheel brakes 2 which can be activated electromechanically, the wheel brakes 1 which can be activated hydraulically and the electric motor 16 which is operated in the regenerative mode. [col 6, lines 32-39]; examiner notes that the wheel brakes 1 are attached to the front axle and the wheel brakes 2 and the electric motor 16 are attached to the rear axle.) so as to maintain a directional stability of the electric vehicle (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded. If this unstable state is detected, the situation can be stabilized by reducing the regenerative braking torque and increasing the braking torque of the conventional brake to the same degree. Since, in the present case, the reduction in the regeneration torque acts on the rear axle, but the increase in the conventional braking torque acts primarily on the front axle, owing to the braking-force distribution which has been installed, the braking-force distribution is, overall, changed in such a way that the adhesion stress on the rear axle is reduced. [col , lines 39-50]; the sensitive control limits the overbraking of the rear axle, which promotes driving stability and therefore reduces the frequency of ESP interventions. [col 9, liens 23-25]),
wherein the control device controls the electric motor and the friction brake system according to the braking distribution thus calculated (With reference to the braking request sensed by the pedal travel sensor 11, the open-loop and closed-,
wherein a rear axle deceleration torque for the rear axle (fig. 3, showing regen braking coming from the rear axle;) is provided via at least an electric motor (the electric motor 16 which is operated in the regenerative mode. In this context, the regeneration torque present at the rear axle is limited in such a way that the slip present at least one vehicle wheel of this rear axle does not exceed a slip threshold which is respectively individually assigned to this vehicle wheel. [col 6, lines 38-43]),
wherein at least a front axle deceleration torque for the front axle is provided via the friction brake system (The wheel brakes 1 which can be activated hydraulically are arranged on a first axle of the motor vehicle, the front axle [col 5, lines 12-13]),
wherein the front axle deceleration torque is provided exclusively by the friction brake system (fig. 1, wheels brakes 1 are the only mechanisms attached to the front wheels.),
wherein the directional stability of the electric vehicle is divided into three ranges of directional stability (fig. 4, first range (below second slip threshold 22), second range (between first slip threshold 21 and second slip threshold 22), and third range (above first slip threshold 21)), 
wherein, in a first range of directional stability, the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 4, below second slip threshold 22 (first range) the regenerative braking is permitted to increase; when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]; The examiner notes that under those circumstances the regenerative braking would increase up until the regen capability of the motor is met …) or up to the total requested braking torque (…or until a point that the total breaking force is met.), whichever is lesser (The lower value between the two values would inherently be achieved first.), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (since the vehicle only has regen and friction braking, when the regen braking is maxed out, that would inherently require the friction brakes to pick up the balance of the requested braking force.), 
wherein, in the first range of directional stability, distribution of the total requested braking torque also satisfies a comfort criterion which increases comfort of the electric vehicle, (the regeneration torque acting on the at least one rear axle is increased if the slip present at at least one vehicle wheel of this rear axle drops below a second slip threshold which is individually assigned to this vehicle wheel. This maximum utilization of the adhesion potential permits the effectiveness of the regeneration to be increased and therefore allows fuel to be saved. In this context, a particularly high level of operational reliability and a further reduction in the pump activity and valve activity are also achieved by virtue of the fact that the 
wherein, in a second range of directional stability, the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (In order to increase the level of efficiency, it is possible, in a further exemplary embodiment, to carry out control in such a way that a conventional braking torque is not permitted at the rear axle, in order to avoid "wasting" any longitudinal force potential for the conventional brake at the rear axle, which longitudinal force potential would not be available for the regenerative brake. This can be implemented, for example, with the use of an electromechanical brake at the rear axle, with which electromechanical brake the conventional braking torque of the rear axle can be freely selected. With such a control strategy, when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. The friction brakes are then first applied only on the front axle in order to reduce the back heaviness of the braking force boosting. If this measure leads to excessive front heaviness of the braking-force distribution, a portion of the necessary braking force is also applied to the rear axle by means of the electromechanical brakes and , and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. [col 8, lines 10-32]) or [up to 30% of the total requested braking torque, whichever is lesser, and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle,]
and wherein, in a third range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded.), the total requested braking torque is divided such that [30%] of the total requested braking torque is distributed to the rear axle and [70%] of the total requested braking torque is distributed to the front axle (Since, in the present case, the reduction in the , and the rear axle deceleration torque provided by the electric motor is less than that of the second range of directional stability (By means of sensitive monitoring of slip at the rear axle it is possible to detect whether the adhesion limit at the rear axle has already been virtually reached or is exceeded. If this unstable state is detected, the situation can be stabilized by reducing the regenerative braking torque and increasing the braking torque of the conventional brake to the same degree. [20]; examiner is interpreting the cited art to dictate that when in the third range, the system will tradeoff regen braking for conventional braking resulting in a lowering of the regen braking as compared to in the second range. see also fig. 4)
and wherein the comfort criterion requires that no valves of the friction brake system be operated (As is apparent from FIGS. 2a and 2b, the effective braking-force distribution changes as a result of redistribution of the total braking force between the conventional brake and the regenerative brake. In this context, in principle any point between the orange line and the violet line can be reached by a combination of regenerative braking and conventional braking without valves of the EBD system having to be switched. [col 7, lines 18-24]) while both the electric motor and the friction brake system provide the rear axle deceleration torque (as .
Varocky also teaches:
wherein, [in a first range of directional stability], the total requested braking torque is first distributed to the electric motor up to a maximum deceleration potential of the electric motor (fig. 3-4, no-no-no route) or up to the total requested braking torque (fig. 3-4, no-yes route), whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than the total requested braking torque is distributed to the friction brake system (fig. 3-4, no-no-no route (max Tregen + friction brakes)),
Jaeger does not explicitly teach, however Varocky teaches:
wherein, [in a second range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to the rear axle) and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle), and the rear axle deceleration torque is first provided by the electric motor up to the maximum deceleration potential of the electric motor (fig. 3-4, no-yes path, logic gate “if Tbr <= max Tregen”) or up to 30% of the total requested braking torque (fig. 3-4, “if 70% Tbr<=maxTrgen”; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to , whichever is lesser (fig. 3-4, logic gate “if Tbr <= max Tregen”), and any remaining braking torque in cases where the deceleration potential of the electric motor is less than 30% of the total requested braking torque is provided by the friction brake system to the rear axle (fig. 3-4, no-no-no route; examiner notes that the cited art is in reference to a front wheel drive electric vehicle and the instant application is in reference to a rear wheel drive system. The examiner is asserting that the difference comes down to simple substitution between the motor providing power to the front axle versus the rear axle as is known in the art. Front wheel drive, rear wheel drive, and all-wheel drive vehicle are all well known in the art so it would be well within the scope of one having ordinary skill in the art to have modified Varocky to be a rear wheel drive vehicle. In doing so, the program logic as shown in fig. 3-4 would simply switch the regenerative braking to the rear axle and changed the logic check “if 70% Tbr<=maxTrgen” to “if 30% Tbr<=maxTrgen”. See MPEP 2143 (I)(B).),
and wherein, [in a third range of directional stability], the total requested braking torque is divided such that 30% of the total requested braking torque is distributed to the rear axle (fig. 3-4 showing 30% of total braking power going to  and 70% of the total requested braking torque is distributed to the front axle (fig. 3-4 showing 70% of total braking power going to the front axle),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager to include the teachings as taught by Varocky because “in order to find an optimal way to combine a regenerative braking with a conventional frictional braking system to achieve maximal energy recuperation.” [page 1]
Jaeger in view of Varocky does not explicitly teach, however Tur teaches:
a control system comprising at least one of an anti-lock brake system (In this study, basic modeling effort on ABS braking has been given considering hydraulic and all electric approaches on quarter car model. For all electric ABS application, a conventional dc motor model has been modified for field weakening operation. Simulation results show that regenerative ABS response is better for panic stop situation. By analyzing reliability, cost and sizing issues of electric drives and required energy storage device for regenerative ABS, an improved hybrid ABS solution may be achieved for electrified powertrain applications. [conclusion]) [and an electronic stability program] is configured to be operable when the [rear] axle deceleration torque provided by the electric motor is greater than zero (examiner notes that by performing ABS by the regen motors the deceleration torque provided by the electric motor is inherently greater than zero.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky to include the teachings as taught by Tur because a “20% wheel slip ratio has been achieved at the first second. Reaching maximum braking force faster yielded in reduced braking time and distance compared to

Jager in view of Varocky and Tur does not explicitly teach, however Katayama teaches:
the first range of directional stability, the second range of directional stability, and the third range of directional stability overlap in transitional regions (FIG. 12 is a graph showing an excessive state and an insufficient state of the US control and the OS control in the relation between an actual stability factor and an estimated stability factor and also showing the relation between the estimated stability factor and a reference stability factor which has overlapping stability factor ranges where the US control and the OS control are executed respectively [0031])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky and Tur to include the teachings as taught by Katayama “to provide an improved vehicle attitude control device which is capable of preventing the unnecessary execution of an attitude control for a vehicle reliably by lowering the sensitivity in judging whether the attitude control is to be executed, in dependence on the result of a comparison between an estimated stability factor and a reference stability factor, so that the attitude control can be executed appropriately despite of the variation in the stability factor.” [Katayama, 0014] The examiner notes, like explained above in the response to arguments supra, that a hysteresis is a known concept to apply to a control system to reduce the occurrence of rapid cycling between two different control modes and therefore would have been obvious to one having ordinary skill in the art to have combined the teachings of Katayama with those of Jager in view of Varocky and Tur.

Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Jaeger further teaches:
the directional stability of the electric vehicle is determined based on a slip difference between the first axle and the second axle of the electric vehicle (In vehicles in which the generator acts exclusively/mainly on the rear axle, hard braking of the rear axle in order to achieve the highest possible recovery of energy involves the risk of overbraking of the rear axle. For this reason, an electronic vehicle movement dynamics control system for restoring possible instability caused by the driving concept is virtually indispensable. [13]; examiner is interpreting the overbraking event to be when the rear wheel locks up or excessively slips (see fig. 4, region above threshold 21) which creates a slip differential between the front and rear wheels (first and second axle) since the front wheel is not slipping in this circumstance.).
Regarding claim 22:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Varocky further teaches:
the maximum deceleration potential of the electric motor is determined according to a state of charge of a battery of the electric vehicle (The regenerative torque is determined by considering the motor capacity, battery state of charge SOC, and vehicle velocity. [page 5]; When a negative power is fed in, the charge block gets enabled. In the charge block depending on the SOC level and as explained above we calculate the maximum possible battery voltage and current that can be fed into the .
Regarding claim 23:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 9, upon which this claim is dependent. Jager further teaches:
wherein a directional stability of the electric vehicle decreases from the first range of directional stability to the second range of directional stability and further to the third range of directional stability (fig. 4, stability goes from "low slip (increase in regenerative braking permitted)" to "excessive slip (reduce regenerative braking").
Regarding claim 24:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 10, upon which this claim is dependent. Jager further teaches:
wherein a directional stability of the electric vehicle decreases from the first range of directional stability to the second range of directional stability and further to the third range of directional stability (fig. 4, stability goes from "low slip (increase in regenerative braking permitted)" to "excessive slip (reduce regenerative braking").
Regarding claim 28:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Jager further teaches:
wherein blending of the friction brake system and the electric motor to provide the total requested braking torque (These three braking forces have to be adapted  occurs in all of the first (examiner notes that this would happen when the slip threshold is not met but the maximum regen of the motor is already being used), the second (examiner notes this would occur when there is some slip and conventional brakes are added to reduce the slip), and the third ranges of directional stability (examiner notes that like the second condition, the braking is already being blended and when .
Regarding claim 29:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 9, upon which this claim is dependent. Jager further teaches:
wherein blending of the friction brake system and the electric motor to provide the total requested braking torque (These three braking forces have to be adapted in a suitable way, which is made possible by a suitable braking-force distribution. [col 6, lines 29-31]; In order to increase the level of efficiency, it is possible, in a further exemplary embodiment, to carry out control in such a way that a conventional braking torque is not permitted at the rear axle, in order to avoid "wasting" any longitudinal force potential for the conventional brake at the rear axle, which longitudinal force potential would not be available for the regenerative brake. This can be implemented, for example, with the use of an electromechanical brake at the rear axle, with which electromechanical brake the conventional braking torque of the rear axle can be freely selected. With such a control strategy, when braking occurs, exclusively regenerative braking is carried out at first and conventional braking is not permitted until the maximum regeneration torque has been reached. The friction brakes are then first applied only on the front axle in order to reduce the back heaviness of the braking force boosting. If this measure leads to excessive front heaviness of the braking-force distribution, a portion of the necessary braking force is also applied to the rear axle by means of the electromechanical brakes and accordingly the regenerative portion is reduced, with the distribution of the braking  occurs in all of the first (examiner notes that this would happen when the slip threshold is not met but the maximum regen of the motor is already being used), the second (examiner notes this would occur when there is some slip and conventional brakes are added to reduce the slip), and the third ranges of directional stability (examiner notes that like the second condition, the braking is already being blended and when the second threshold is surpassed the amount of regen braking is reduced and replaced with mechanical braking. See also fig. 3.).
Regarding claim 30:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 10, upon which this claim is dependent. Jager further teaches:
wherein blending of the friction brake system and the electric motor to provide the total requested braking torque (These three braking forces have to be adapted in a suitable way, which is made possible by a suitable braking-force distribution. [col 6, lines 29-31]; In order to increase the level of efficiency, it is possible, in a further exemplary embodiment, to carry out control in such a way that a conventional braking torque is not permitted at the rear axle, in order to avoid "wasting" any longitudinal force potential for the conventional brake at the rear axle, which longitudinal force potential would not be available for the regenerative brake. This can be implemented, for example, with the use of an electromechanical brake at the rear axle, with which electromechanical brake the conventional braking torque of the rear axle can be freely selected. With such a control strategy, when braking occurs,  occurs in all of the first (examiner notes that this would happen when the slip threshold is not met but the maximum regen of the motor is already being used), the second (examiner notes this would occur when there is some slip and conventional brakes are added to reduce the slip), and the third ranges of directional stability (examiner notes that like the second condition, the braking is already being blended and when the second threshold is surpassed the amount of regen braking is reduced and replaced with mechanical braking. See also fig. 3.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jager (U.S. Pat. No. 8308248) in view of Varocky (NPL), Tur (NPL), and Katayama (U.S. Pub. No. 2006/0169522) in further view of Finch (U.S. Pub. No. 2007/0029874).
Regarding claim 8:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Jaeger in view of Varocky, Tur, and Katayama does not teach, however Finch teaches:
the directional stability of the electric vehicle is determined based on at least one of [a detected lateral acceleration, a detected longitudinal acceleration,] or a determined total deceleration (to determine a maximum allowable rear braking amount for a given deceleration that results in acceptable vehicle stability. The look-up table can match the driver requested braking torque with a maximum rear axle torque for a given braking amount [0028]; examiner is interpreting the cited reference as basing the determination of stability on the total deceleration (a given braking amount)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky to include the teachings as taught by Finch because “vehicle stability is desirable while maximizing the amount of recaptured kinetic energy.” [0004]
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jager (U.S. Pat. No. 8308248) in view of Varocky (NPL), Tur (NPL), and Katayama (U.S. Pub. No. 2006/0169522) in further view of Krueger (U.S. Pub. Bo. 2010/0094511).
Regarding claim 18:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Jaeger in view of Varocky does not teach, however Krueger teaches:
the directional stability of the electric vehicle is determined based on a detected yaw rate deviation (fig. 4, step 120; At step 120, the calculated desired yaw rate (R.sub.DES) from step 120 is compared to the actual yaw rate R.sub.ACTUAL detected or measured by the sensor 30E of FIG. 2 as part of step 104. [0040]).
Jager in view of Varocky, Tur, and Katayama to include the teachings as taught by Krueger because “In an HEV equipped with antilock braking system (ABS), a traction control system (TCS), and/or electronic stability control (ESC), vehicle stability and steering performance can be improved using any or all of these devices. During an active regenerative braking event in an HEV, however, regenerative braking torque is ordinarily applied only to the wheels rotating on a common axle, which can potentially slip on a low coefficient of friction surface. Depending on which of the front or rear sets of wheels are slipping, the overall stability and/or steering control of the HEV can be affected. While ABS, TCS, and ESC each can help the HEV to quickly recover from such slip, it may be more desirable to prevent or preempt slip from occurring in the first place.” [0004]
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jager (U.S. Pat. No. 8308248) in view of Varocky (NPL), Tur (NPL), and Katayama (U.S. Pub. No. 2006/0169522) in further view of Chen (U.S. Pub. No. 2012/0055744).
Regarding claim 31:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. Jager in view of Varocky, Tur, and Katayama does not explicitly teach, however Chen teaches:
wherein the total requested braking torque is determined (However, the corresponding regenerative and friction brake torques are piecewise linear functions of the desired torque as shown in FIG. 8. FIG. 8 depicts both a friction braking torque and a regenerative braking torque as components of a desired total braking torque, in  by a functional system for autonomous driving (FIG. 2 schematically depicts a method to coordinate vehicle control methods for various vehicle sub-systems, in accordance with the present disclosure. [0020]; fig. 2, autonomous driving inputs 114 and actuators modules 140, 145, and 150; In one non-limiting example, actuator module 140 can include a module providing commands to a regenerative braking system, actuator module 145 can include a module providing commands to a friction system, and module 150 can include a module providing commands to a propulsion system. [0020]) of the electric vehicle (Vehicle 5 includes electric motor 15 [0017]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky, Tur, and Katayama to include the teachings as taught by Chen to provide a “method to control a vehicle including control of regenerative brakes and friction brakes includes monitoring a desired corner force and moment distribution, monitoring real-time actuator constraints including a braking torque limit of each of the regenerative brake, determining a regenerative braking torque for each of the regenerative brakes based upon the desired corner force and moment distribution and the real-time actuator constraints, determining a friction braking torque for each of the friction brakes based upon the desired corner force and moment distribution and the determined regenerative braking torque for each of the regenerative brakes, and controlling the vehicle based upon the determined regenerative braking torques and the determined friction braking torques.” [Chen, 0005].
Regarding claim 32:

wherein the total requested braking torque is determined (However, the corresponding regenerative and friction brake torques are piecewise linear functions of the desired torque as shown in FIG. 8. FIG. 8 depicts both a friction braking torque and a regenerative braking torque as components of a desired total braking torque, in accordance with the present disclosure. [0036]) by a functional system for autonomous driving (FIG. 2 schematically depicts a method to coordinate vehicle control methods for various vehicle sub-systems, in accordance with the present disclosure. [0020]; fig. 2, autonomous driving inputs 114 and actuators modules 140, 145, and 150; In one non-limiting example, actuator module 140 can include a module providing commands to a regenerative braking system, actuator module 145 can include a module providing commands to a friction system, and module 150 can include a module providing commands to a propulsion system. [0020]) of the electric vehicle (Vehicle 5 includes electric motor 15 [0017]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Jager in view of Varocky, Tur, and Katayama to include the teachings as taught by Chen to provide a “method to control a vehicle including control of regenerative brakes and friction brakes includes monitoring a desired corner force and moment distribution, monitoring real-time actuator constraints including a braking torque limit of each of the regenerative brake, determining a regenerative braking torque for each of the regenerative brakes based upon the desired corner force and moment 
Regarding claim 33:
Jager in view of Varocky, Tur, and Katayama as shown above, discloses all the limitations of claim 10, upon which this claim is dependent. Jager in view of Varocky, Tur, and Katayama does not explicitly teach, however Chen teaches:
wherein the total requested braking torque is determined (However, the corresponding regenerative and friction brake torques are piecewise linear functions of the desired torque as shown in FIG. 8. FIG. 8 depicts both a friction braking torque and a regenerative braking torque as components of a desired total braking torque, in accordance with the present disclosure. [0036]) by a functional system for autonomous driving (FIG. 2 schematically depicts a method to coordinate vehicle control methods for various vehicle sub-systems, in accordance with the present disclosure. [0020]; fig. 2, autonomous driving inputs 114 and actuators modules 140, 145, and 150; In one non-limiting example, actuator module 140 can include a module providing commands to a regenerative braking system, actuator module 145 can include a module providing commands to a friction system, and module 150 can include a module providing commands to a propulsion system. [0020]) of the electric vehicle (Vehicle 5 includes electric motor 15 [0017]).
Jager in view of Varocky, Tur, and Katayama to include the teachings as taught by Chen to provide a “method to control a vehicle including control of regenerative brakes and friction brakes includes monitoring a desired corner force and moment distribution, monitoring real-time actuator constraints including a braking torque limit of each of the regenerative brake, determining a regenerative braking torque for each of the regenerative brakes based upon the desired corner force and moment distribution and the real-time actuator constraints, determining a friction braking torque for each of the friction brakes based upon the desired corner force and moment distribution and the determined regenerative braking torque for each of the regenerative brakes, and controlling the vehicle based upon the determined regenerative braking torques and the determined friction braking torques.” [Chen, 0005].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuhlman (US PUB NO 2014/0183933) discloses a method of decelerating a vehicle equipped with both regenerative powertrain braking from a motor/generator and friction braking from fluid pumped through a brake circuit. A deceleration demand is received, and regenerative braking torque is ramped up in response to the deceleration demand. The brake circuit is pre-charged during the ramping up of regenerative braking torque. Pre-charging the brake circuit includes pumping fluid to at least one wheel cylinder braking device to reduce the required pump speed and resulting noise for any subsequent braking demand on the brake circuit. The pump is actuated to 
Brown (US PAT NO 6,691,013) discloses a method and system to use feedback control algorithms to monitor and dynamically modify front and rear braking torque to initiate braking based on driver demand, initially favoring regenerative braking more than conventional braking balance would indicate while monitoring and maintaining vehicle controllability factors such as oversteer and understeer. A simple proportional-integral-derivative feedback controller can be used. Vehicle sensors for wheel speed, lateral acceleration, yaw rate, and brake position can provide input to the controller to monitor vehicle conditions and to activate non-regenerative and regenerative braking in varying proportions based on at least one actual vehicle controllability value and predetermined target value for controllability and optimization of energy recovery. Controllability factors can include predetermined longitudinal wheel slip ratios or a comparison of tire slip angle or yaw rate to a target value.
Brooks (US PAT NO 5,492,192) discloses a vehicle traction control system comprising an electric motor and drive system for an electric vehicle, at least one driven wheel mechanically connected to the electric motor and drive system, at least one non-driven wheel, and a controller coupled to the driven wheel, the non-driven wheel and the motor for controlling the motor and drive system to provide traction control for the vehicle by sensing a positive wheel slip between the driven and non-driven wheel, determining a control command responsive to the sensed slip, applying the control command to the motor and drive system to affect positive motor drive 
Ohtsu (US PAT NO 5,476,310) discloses a braking apparatus for an electric vehicle in which a mechanical anti-lock brake and regenerative braking cooperate with each other to improve a braking performance is realized. On condition that an accelerator is released off, the wheel rotation number is large, and a brake is trod on, a large regeneration mode is selected by a motor controller when a wheel slip is small, and a regeneration mode is selected when the wheel slip is large. When the wheel slip is small, the braking force exerted on each wheel is increased by the brake controller and the regenerative braking force is also increased so that a slip ratio comes quickly closer to 0.2. When the wheel slip is large, the brake controller reduces the braking force so that the slip ratio comes closer to 0.2. In this case, the regenerative braking force is smaller than the above case of the small wheel slip to such an extent that the operation of the brake controller is not disturbed. On condition that the accelerator is released off, the wheel rotation number is large, and the brake is released off, the regeneration mode is selected when the regeneration switch is turned on, and a coasting mode is selected when the regeneration switch is turned off.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665